This opinion is subject to administrative correction before final disposition.




                                  Before
                       GASTON, STEWART, and FOIL
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Amin T. HUSSEIN
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 202000105

                           Decided: 22 October 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                       Keaton H. Harrell (arraignment)
                           Kyle G. Phillips (trial)

   Sentence adjudged 18 December 2019 by a general court-martial
   convened at Marine Corps Base Camp Lejeune, North Carolina,
   consisting of a military judge sitting alone. Sentence in the Entry of
   Judgment: reduction to E-1, confinement for 24 months, 1 and a bad-
   conduct discharge.

                               For Appellant:
                 Lieutenant Colonel Michael D. Berry, USMC




   1  The convening authority suspended confinement in excess of 15 months pursu-
ant to a pretrial agreement.
              United States v. Hussein, NMCCA No. 202000105
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are
correct in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Uniform Code of Military Justice arts. 59, 66, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      2